PER CURIAM.
By petition for a writ of certiorari the employer seeks review of an order of the Florida Industrial Commission bearing date November 17, 1965.
The employee-claimant seeks review of the same order by cross-petition for writ of certiorari.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
*460The petition and the cross-petition are therefore denied.
The claimant is awarded a fee of $100 for the services of his attorneys in successfully resisting the petition for writ of cer-tiorari.
It is so ordered.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ'., concur.